Citation Nr: 1724684	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include Major Depressive Disorder (MDD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran had a period of confirmed active duty for training (ACDUTRA) service in the Army National Guard from October 29, 1979 to March 8, 1980.  He also had additional unconfirmed periods of ACDUTRA and inactive duty for training (INACDUTRA).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina. 

The Veteran testified during a Board videoconference hearing in August 2016 before the undersigned Veteran's Law Judge.  A copy of the hearing transcript has been added to the record. 

The Board notes that it has recharacterized the claim as entitlement to service connection for an acquired psychiatric disability, to include MDD pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  As such, the claim has been recharacterized as written on the front page of this decision.  

Furthermore, the Board notes that the Veteran has a pending claim for service connection for posttraumatic stress disorder (PTSD).  Such is currently pending before the Agency of Original Jurisdiction (AOJ).  Furthermore, it appears that the AOJ is still working on the claim.  As such, the Board does not have jurisdiction over such claim. 

The Board notes that additional evidence, namely post-service treatment records, service treatment records, as well as a December 2016 VA mental health disability benefits questionnaire (DBQ), had been added to the record since the issuance of the June 2013 statement of the case (SOC).  Although the Veteran has not waived initial AOJ consideration of the additional evidence, the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of a thorough remand.  Furthermore, as the claim is being remanded, the AOJ will have ample opportunity to review the newly associated records. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current mental health condition is the result of a period of ACDUTRA.  He reported that he suffered belittlement at the hands of his commanding officer in front of his fellow soldiers and that he witnessed the death of another solider.  

The Board notes that the Veteran has been diagnosed with both MDD and PTSD.  Furthermore, the Board notes that the Veteran underwent a VA mental health DBQ in December 2016 which diagnosed the Veteran with PTSD with MDD.  Furthermore, as noted in the Introduction, the Veteran has an active claim for service connection for PTSD currently before the AOJ awaiting further action and development.  The Board notes that the Veteran has claimed that his PTSD is the result of witnessing the death of a fellow solider while on ACDUTRA.  The Board finds that the Veteran's claim of service connection for an acquired psychiatric disorder, to include MDD is inextricably intertwined with the Veteran's active claim for service connection for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, adjudication of such claim must be deferred pending the outcome of the Veteran's claim for service connection for PTSD.

Again, the Board notes that the Veteran has been diagnosed with both MDD and PTSD and furthermore, that he has undergone a VA examination which resulted in a positive nexus opinion for such.  In addition, the Veteran's treating physician has noted that his PTSD is due to his service.  The Veteran also has lay statements that have been submitted corroborating his in-service stressor claims.  Furthermore, the Board notes that JSRRC has verified one of the Veteran's stressors where a soldier was killed on May 11, 1981.  However, it has not been verified that the Veteran was present or on ACDUTRA at the time of the incident.  Furthermore, while many of the Veteran's service treatment records are of record and reflect no complaints or treatment for a mental health disability, it is unclear if the entirety of the Veteran's service and personnel records are of record.  In addition, verification of all periods of service are needed.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain the Veteran's complete service treatment records from his North Carolina Army National Guard service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source to obtain all service treatment records and verify the Veteran's period of ACDUTRA and INACDUTRA, specifically if the Veteran was on ACDUTRA on May 11, 1981.  In making these requests, use the Veteran's complete name, as listed on his Form DD-214.  

2.  After completing adjudication of the claim of entitlement to service connection for PTSD, readjudicate this appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




